

AMENDMENT NO. 1 TO ACQUISITION AGREEMENT




Amendment No. 1, dated as of June 30, 2008, to the Acquisition Agreement dated
April 7, 1999 (the “Agreement”) by and among B & L Oil Company, Inc. (“B & L”),
Randall Petroleum Corp. (“Randall”), and Polystick U.S. Corporation
(“Polystick”). Capitalized terms not otherwise defined in this Amendment No. 1
shall have the meanings assigned to such terms in the Agreement.


WHEREAS, the Parties entered into the Agreement to facilitate the formation of
Y2K Energy, LLC, which name actually became Century Royalty, LLC (“Century”),
and the acquisition, operation and administration by Century of certain oil and
gas properties.


WHEREAS, on or about July 17, 2003 Polystick transferred its ownership interests
in Century to Polystick Oil & Gas, Inc. and then Polystick Oil & Gas, Inc.
merged with Cybershop, LLC, a New Jersey limited liability company, a wholly
owned subsidiary of GSV, Inc. (Cybershop, LLC & GSV, Inc. are referred to herein
as “GSV” and included as a member in the term Parties above).


WHEREAS,  Polystick funded the acquisition and purchase of the Benz Energy, Inc.
and Texstar Petroleum, Inc.’s interest in the HLM Project in Liberty and
Montgomery Counties, Texas, which included a license to the HLM 3-D data set
(referred to herein as the “HLM Project”) on August 1, 1999 under the terms of
the Agreement.


WHEREAS, Polystick funded the acquisition and participation of an undivided
1/12th working interest in the Southwestern Energy Company No. SL16625,
Southwestern Energy Company No. SL16625SWDW and the Southwestern Energy Company
No. SL16626, Assumptions Parish, Louisiana, (referred to herein as the “Malone
Prospect”) under the terms of the Agreement.


WHEREAS, the Parties desire to (A) terminate the back-in after payout due B & L
and Randall under Article VI of the Agreement and (B) agree that the Parties
shall have the right to participate in any prospect generated and proposed in
the HLM Project (SAVE AND EXCEPT (1) the East Wilcox Prospect outlined and
depicted on Exhibit A-1 and the Friendswood No. 2-RE well and (2) the Nickel
Prospect outlined and depicted on Exhibit A-2 and the Shirley Gay No. 1 well),
in the following portions: B & L an undivided 1/3rd interest; Randall an
undivided 1/3rd interest; and GSV an undivided 1/3rd interest.


NOW THEREFORE, for ten dollars and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:


1.    This Amendment No. 1 to Acquisition Agreement shall be effective as of
June 30, 2008.


 
1

--------------------------------------------------------------------------------

 
 
2.    All references to Polystick U.S. Corporation and “Polystick” in the
Agreement are hereby deleted and replaced with “GSV”, which shall be deemed to
refer collectively to Cybershop, LLC, a New Jersey limited liability company,
and its parent company, GSV, Inc., a Delaware corporation. All references to
“HLM Project” shall have the meaning set forth in the preambles to this
Amendment No. 1.


3.    The text of Article IV of the Agreement is hereby deleted in its entirety
and replaced with the following:
 
A.  GSV agrees to promptly evaluate the Recommended Prospect to determine
whether the LLC should make a good faith bona fide offer to acquire the property
and/or interest. GSV shall have an exclusive option for a period of 30 days
after receiving such recommendation to independently evaluate the data submitted
by B & L, ET AT and in which to request and obtain additional data and
collaborate with B & L, ET AL in determining the value of the Property and the
purchase price which should be offered. On or before the expiration of 30 days
from the date GSV first receives the original Prospect Data, GSV shall notify
B & L, ET AL whether it agrees that the LLC should make a good faith bona fide
offer to acquire the Recommended Prospect. If GSV so notifies B & L ET AL within
such 30 day period, GSV shall have an additional ten, (10) days from the date of
such notice to collaborate with B & L, ET AL to reach a mutually acceptable good
faith bona fide offer for the Recommended Prospect. In the event a valid counter
offer, of an offer tendered by the LLC, is received from any prospective seller,
the Parties agree to work together to negotiate the terms of any mutually
acceptable acquisition. The Parties agree that any offer tendered to a
prospective seller, including all related negotiations, counter offers,
evaluations, adjustments and other business related to the negotiations shall be
concluded within a reasonable time, and that a closing shall occur with regard
to any such acquisition no later than 90 days from the date the Recommended
Prospect was first submitted to GSV.
 
B.  The Parties agree to use best efforts to collaborate in an effort to reach a
mutually acceptable good faith bona fide offer for a Recommended Prospect. The
Parties furthermore agree that any mutually acceptable offer for a Recommended
Prospect shall be tendered by and in the name of the LLC. GSV, B & L and Randall
shall each have the right, but not the obligation to participate, through the
LLC, in any Recommended Prospect in the following proportions:
 
B & L
- an undivided one-third interest
Randall
- an undivided one-third interest
GSV
- an undivided one-third interest

 
4.    The text of Article V of the Agreement is hereby deleted in its entirety
and replaced with the word “Omitted.”


 
2

--------------------------------------------------------------------------------

 
 
5.    Section (A) of Article VI of the Agreement is hereby deleted in its
entirety and replaced with the following:


“(A)  All revenues, profits or other benefits generated by a Recommended
Prospect or other interest acquired by the LLC shall be paid to the LLC, however
the revenues shall be directed and apportioned between the Members of the LLC in
accordance with the scheme of distribution set forth below.


(1)   For all revenues, profits or other benefits generated from (a) the East
Wilcox Prospect outlined and depicted on Exhibit A-1 and the Friendswood No.
2-RE well and (b) the Nickel Prospect outlined and depicted on Exhibit A-2 and
the Shirley Gay No. 1 well (collectively, the “Pending Prospects”), the
distribution of revenues, profits or other benefits shall be as follows:


BEFORE PAYOUT


GSV-----------------------100%


AFTER PAYOUT


GSV-----------------------100%


(2)   For all revenues, profits or other benefits generated from properties or
other interests owned or acquired by the LLC (i) in the HLM Project other than
the Pending Prospects or (ii) outside the HLM Project, distribution of revenues,
profits or other benefits shall be as follows:


BEFORE PAYOUT


The Parties who funded the acquisition shall be credited with 100% of the
revenues, profits and other benefits from the Recommended Prospect or other
interests acquired by the LLC, less each Party’s proportionate share of costs
and expenses related to monthly operations. The revenues, profits and any other
benefits, less the cost of monthly operations, shall be apportioned between the
Parties in accordance with the percentage of the total acquisition that each
respective Party funded.


AFTER PAYOUT


After Payout is achieved the Parties who funded the acquisition shall be
credited with 100% of the revenues, profits and other benefits from the
Recommended Prospect or other interests acquired by the LLC. The revenues,
profits and any other benefits shall be apportioned between the parties in
accordance with the percentage of the total acquisition that each respective
Party funded. After Payout each Party shall pay its respective share of the cost
of monthly operations related to the interest acquired.


 
3

--------------------------------------------------------------------------------

 
 
6.    Section (B) of Article VI of the Agreement is hereby deleted in its
entirety and replaced with the word “Omitted.”


7.    The first sentence of Section (B) of Article VII is hereby deleted in its
entirety and replaced with the following: When Payout occurs under the terms of
this Agreement, the interest of the Parties vested with a back-in after payout
shall vest and be converted and credited to such party on the 1st day of the
month following the month in which Payout actually occurs.”


8.    The term “Pay-Out” in Section (B) of Article IX is hereby deleted and
replaced with the term “Payout”.


9.    Except as set forth above, the Agreement, as amended herein, shall remain
in full force and effect without further modification, unless altered or amended
in accordance with Section (G) of Article X thereof.


10.    This Amendment No. 1 to Acquisition Agreement may be executed in several
counterparts or by separate instruments, and all of such counterparts and
instruments shall constitute one agreement, binding on all of the parties
hereto. Facsimile signatures shall be deemed originals for all purposes
hereunder.
 
[Remainder of this page left blank intentionally. Signature page(s) to follow.]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Acquisition Agreement to be duly executed as of the first date first above
written.
 

B & L OIL COMPANY, INC.         BY:
/s/ Robert E. Hammett
   
Robert E. Hammett, President
              RANDALL PETROLEUM CORP.         BY:
/s/ Terry Taliaferro
   
Terry Taliaferro, President
              CYBERSHOP, LLC         BY:
/s/ Gilad Gat
   
Gilad Gat, President
 

 
 
5

--------------------------------------------------------------------------------

 